Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This is the Non-Final Office action based on the 12/299781 application RCE filed 09/24/2020 and the remarks filed 08/31/2020.
Claims 1, 5-6, 8-9, 11-12, 14-16, 18-20, 30-31 & 33 are pending and have been fully considered.
Claim Rejections - 35 USC § 112
Claim1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to Claim 1 & 20, the claims remain unclear. Though yes, functional language does offer some limitation to device claims, most of what is instantly claimed does not, because the structures responsible for this functions are not claimed. Claims 1 & 20 are unclear as instantly claimed and should be amended to clear issues. Issues are explained below.
This section of Claim 1 is found mostly structurally limiting(as annotated in parentheses below). The instantly claimed “system” is a device claim:
“1. (Currently amended) A system comprising: a reaction chamber, the reaction chamber comprising:

wherein the analyte-specific probes or analyte-analogues are arranged to bind a first portion of magnetic particlesthrough analytes are attached to the first portion of magnetic particles during an assay(this is read as the probes or analogues need to be present at the claimed positions, but do not need to actually attach to magnetic particles as that would only happen in a methodical process); a first region outside the sensor surface and a second region outside the sensor surface,
wherein the first region and the second region are positioned at respective ends of the reaction chamber,
wherein the sensor surface is located between the first region and the second region,
wherein the first region is configured to hold the magnetic particles before a start of the assay and the second region is configured to receive a second portion of the magnetic particles not bound to the sensor surface during the assay(this configured to language is read as the first region and second region needs to be capable of holding the magnetic particles, but does not actually have to do it- reading anything else into this would be improperly reading method steps into a claimed device);
a plurality of magnets,
wherein the plurality of magnets are positioned outside the reaction chamber on opposite sides of the sensor surface,”
The rest of Claim 1(shown below) is considered unclear and not structurally limiting as instantly claimed for the claimed device. It is suggested that applicant add structural limitations that are not taught in the prior art, but are disclosed in the instant specification to clarify these matters. The examiner’s comments on specific sections of the claims are indicated in parentheses in the below in the quoted claim section for Claim 1. Please note- that this may not cover all issues with the instant claim, but applicant should use as a guidline.
“wherein the plurality of magnets are arranged to generate a first magnetic field(what does “arranged to generate a magnetic field” mean structurally? How can magnets be “arranged to generate”? Does putting magnets in a particular position mean that they will automatically have the claimed magnetic field components? Do specific types of magnets allow for this- for instance an electromagnet, with some additional and presently unclaimed structure or switch which will cause a field to switch polarity? Is there some kind of programmed controller or computer that accomplishes this? Please add clarifying structure to the claim & keep in mind that there must be support in the instant specification for any amendments. As instantly claimed- it is not clear what structures would be responsible for this, and since the prior art teaches of the currently claimed structures of magnets on the opposite sides of sensor surfaces the claims remain rejected.), wherein the first magnetic field has a first gradient,
wherein the first gradient has a first component directed toward the sensor surface during a first period of time of the assay,
wherein the first component keeps the magnetic particles close to the sensor surface and enhances exposure of the sensor surface to the magnetic particles(all read as functional, and not structurally limiting at this time),
wherein the plurality of magnets are arranged to generate a second magnetic field spanning the sensor surface(same comment as above for the “arranged to “ language), the first region and the second region, wherein the second magnetic field has a second gradient, wherein the second gradient has a second component parallel to the sensor surface during a second period of time of the assay,
wherein the second component induces the lateral movement of the magnetic particles over the sensor surface within the reaction chamber(all read as functional, and not structurally limiting at this time),
wherein the first magnetic field and the second magnetic field cause the magnetic particles, to which the analytes are attached, to leave the first region during the assay,
wherein the first portion of the magnetic particles becomes bound to the sensor surface by the analytes binding to the analyte-specific probes or the analyte-analogues attached to the sensor surface,
wherein the second portion of the magnetic particles does not become bound to the sensor surface.,
wherein the second portion of the magnetic particles moves to the second region outside the sensor surface; and a magnetic-particle detector,
wherein the magnetic-particle detector is arranged to detect at least one magnetic property of the first portion of the magnetic particles bound to the sensor surface,
wherein the first magnetic field and the second magnetic field provide a magnetically-controlled reagent release(All read as functional, and not structurally limiting due to the fact that this language is all claiming what happens during the reaction process and not what is structurally in the device to the device. Applicant cannot claim conditions for how a device might change over time of an assay.  It seems that is possibly what they are attempting to do here by claiming the binding and not binding of particles to the sensor surface),.”


“20. A disposable cartridge comprising: a reaction chamber, the reaction chamber comprising:
a sensor surface and analyte-specific or analyte-analogues attached to the
sensor surface,
wherein the analyte-specific probes or analyte-analogues are arranged to bind a first portion of magnetic particles during an assay(this is read as that the analyte analogues do not need to be actually bound, since the assay is not actually actively occurring in a cartridge/device claim, but only capable of binding);
a first region outside the sensor surface, wherein the first region is configured to hold the magnetic particles before a start of the assay(configured to =be able to, does not actually have to be holding the particles);
a second region outside the sensor surface, wherein the second region is configured to receive a second portion of the magnetic particles passing over the sensor without being bound to the sensor surface during the assay(configured to =be able to, does not actually have to be holding the particles), wherein the first region and the second region are at different ends of the reaction chamber, wherein the sensor surface is located between the first region and the second region; a plurality of magnets,
wherein the plurality of magnets are disposed outside the reaction chamber, wherein the plurality of magnets are arranged to generate corresponding magnetic fields within the reaction chamber(same comment as for Claim 1 with respect to magents, “arranged to” generate magnetic fields),
wherein the corresponding magnetic fields are arranged to remove magnetic particles from the first region laterally over the sensor surface (Same comment as for Claim 1 with respect to magents, “arranged to” generate magnetic fields- what structure removes particles?  If it is just the magnetic field- the removing particles part is still no limiting in this claims and as stated for Claim 1, the structures which allow for the specific claimed field directions need to be claimed more specifically.),
wherein the first portion of the magnetic particles becomes bound to the sensor surface using the attached analytes of the magnetic particles binding to the analyte-specific probes or the analyte-analogues attached to the sensor surface(all read as functional, and not structurally limiting at this time); and a magnetic-particle detector(is this what is responsible for the binding-it is not clear as instantly claimed),
how is something “Arranged to detect”? It either detects or it does not and the actual detection method step is not limiting in device claim. Does applicant mean something particular such as a position of the detector or other device parts associate with it such as a computer or controller that is programmed to detect in a certain way when claiming this? Please note- applicant must have appropriate disclosure in the specification if adding any language like that.),
wherein the plurality of magnets are configured to generate a first magnetic field having a first gradient,
wherein the first gradient has a component perpendicular to the sensor surface and directed toward the sensor surface(same comment as for Claim 1 with respect to the magnets “Arranged to”, but for the “configured to” language here),
wherein the plurality of magnets are arrange to generate a second magnetic field (same comment as for Claim 1 with respect to the magnets “Arranged to”) wherein the second magnetic has field a second gradient, wherein the second gradient has a component parallel to the sensor surface, wherein the second gradient is arranged to induce a lateral movement of the magnetic particles over the sensor surface above a plane of the sensor surface from the first region to the second region, and
wherein the first magnetic field and the second magnetic field provide a magnetically-controlled reagent release(What reagent is released? This reads like a method step and in a static device- no release is happening. Please clarify in claim language).”

With respect to Claims 5 & 6, it is not clear what structure or position in the device applicant is trying to claim when they claimed “configured to” or “arranged to” apply a magnetic field. This is a device claim, and what structure or position in a device is elicited by this language in a device claim is not clear. This is also not clear from the instant specification- so please clear up in the claim language.
With respect to Claim 8, it is unclear what a “dedicated” area is. Dedicated is a relative term and not defined in the claim and is therefore unclear. Please clear up in the claim language. Also- “arranged to collect” is read as “capable of collecting”.
With respect to Claims 11-12, 18, 30-31, these claims seem to be only adding methodical limitation which are not limiting for the instantly claimed system/device.  
With respect to Claim 15, “suitable” is a relative term and not defined in the claim and is therefore unclear. Suitable can mean one thing to one person and something completely different to a different person.  Please clarify in the claim language.
With respect to Claim 33, it is unclear if applicant is trying to claim a condition or method step here. They claim, “switched on” and “switched off” with respect to generation of a magnetic field. But, again, they do not claim structures, and the generation of a magnetic field or being switched or switching off magnets again is not structurally limiting and it is a method step. Please clarify structurally in the claim language.

Claim Rejections - 35 USC § 103
(The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
1. Claims 1,5-6, 8-9,11-12, 14-16, 18-20, 30-33 are rejected under 35 U.S.C. 103(a) as being obvious over LUXTON in Use of External Magnetic Fields to Reduce Reaction Times in Immunoassay Using Micrometer Sized Paramagnetic Particles as Labels(Magnetoimmunoassay) (as cited on IDS dated 04/07/2009) in view of  COEHOORN in US 20050087000 in further view of TONDRA in US 20020060565.
With respect to Claims 1, 11 -15, 18-20, LUXTON et al. teach of a device for magnetoimmunoassay(Asbtract).  LUXTON et al. further teach of the device having  a rectiontion chamber having two magnets(A & B) positioned outside the reaction chamber, the reaction chamber sample surface being the section labeled buffer solution plus coated PMPs(See Figure 1).  LUXTON et al. further teach of the substrate being an activated polyester dish(See Figure 2), and of there being an analyte bound to a magnetic particle(PMP), and analyte specific probes bound to the sensor surface(see the glutaraldehyde layer and what is sticking up from the activated polyester disk in Figure 2. LUXTON et al. also teach of a detection coil(Figure 1), and of phase lock circuitry and of a magnetic field with gradients with both a parallel direction to the surface and a gradient directed towards the sensor surface(See Figure 3 and associated description). The rest of the limitations of this claim are functional aside from 


    PNG
    media_image1.png
    619
    430
    media_image1.png
    Greyscale

Since LUXTON et al. do not teach of particles being able to reside in a first and second region outside the sensor surface, COEHOORN is used to remedy this.
COEHOORN et al. teach of a magnetoresistive sensor device(system) which comprises a substrate(3) having attached thereto binding sites(9) able to selectively bind target sample(11), and a magnetoresistive sensor for detecting the magnetic field of the nanoparticles(15) coupled to the target sample(abstract). Further, COEHOORN et al. teach of the magnets/materials that act as magnets(GMRs) being on opposite side of the sensor surface(See figure 1 & 5A, & paragraph 0066). COEHOORN et al. also teach of reversing the magnetic field at particular frequencies(so they teach that this is adjustable(paragraph 0057-0059) and in addition to that, of switching the field on and off when in different modes of operation(different periods of time)(paragraph 0115 -0116)(also of applying an magnetic field for COEHOORN et al. teach of the whole device (seen in Figure 5!- 5B) being a reaction chamber including a well where the reaction takes place and of a buffer zone (reads on the instant reaction chamber paragraph 0068 and Figure 5B). As instantly claimed the instant reaction chamber includes the magnets and this figure shown in COEHOORN figure 5B reads on the instant device. COEHOORN et al. further teach of reversing the magnetic field at particular reversal frequencies (paragraph 0057-0059) and in addition to that, of switching the field on and off when in different modes of operation(different periods of time)(paragraphs 0115-0116)(also of applying an magnetic field for a time period and then turning it off in successive measurement cycles{le, one measurement cycle during a first period of time followed by a small relaxation where the field is turned off, then followed by the generation of a second magnetic field(while the first field during a first period of time is switched off)(paragraph 0096-0097). It would have been obvious to have a space in the device of LUXTON where the particles could reside outside the sensor surface as in COEHOORN due to the need in the art to better/more accurate methods to perform bead assays (COEHOORN, paragraphs 0008-0011).  Since COEHOORN teach of generating 
If it is unclear from LUXTON and COEHOORN that they teach of the detection of the beads close to the surface(even though this is functional and not read into the claims,TONDRA et al. is used to remedy this.
TONDRA et al. teach of a device and method for magnetically labeling the sample (abstract: a magnetic field sensor... in which the binding molecule layer is provided. The binding molecular layer is capable of selectively binding to the selected molecular species [of the analyte] - see [0008](also probe- paragraph 0076)),  having a magnetically labeled analyte ([0094]: describes magnetic beads with attached label molecules and molecules selected for detection), contacting the magnetically labeled sensor with the magnetic sensor of the magnetic sensor device ([0094]).  Specifically, TONDRA et al. teach of a magnetizable bead detector(abstract & title).  The ferromagnetic nanoparticles, or magnetization of a paramagnetic nanoparticle by an external magnetic field provides a real time signal due to the change in the resistance of the magnetoresistive detectors, thus sensing the presence of the biomolecules of interest. TONDRA et al. also teach of two magnetoresistors (magnets) which are located on opposite sides of the sensor surface in a first region and second region (paragraph 0085-0090). TONDRA et al. also teach of capturing/ and detecting some beads(the desired ones, close to the surface of the sensor(See paragraph 0066, paragraph 0079-0081, 0085-0088).  It would have been obvious to one of ordinary skill in the art to use the sensor configuration and methods of TONDRA with that of COEHORN and LUXTON due to the advantages this type of configuration offer (paragraph 0086). 

With respect to Claim 8, TONDRA et al. teach of applying the sample (paragraph
0004)
With respect to Claim 9, TONDRA et al. teach of an inlet means for introducing particles into the chamber (paragraph 0101 to 0102).
With respect to Claim 16, TONDRA et al. teach of probing for DNA (paragraph 0076).
With respect to Claims 30-33, TONDRA et al. teach of the invention as shown in above rejection (1 & 2 rejections): COEHERN et al. teach of turning the magnetic field on/off(switching magnetic field) (paragraph 0011).
Response to Arguments
Applicant's arguments filed 09/24/2020 & 08/31/2020 have been fully considered but they are not persuasive.
With respect to the 112, 2nd rejections, they have been clarified as shown above.
Please note, with respect to the interpretation of instant claims, the examiner would like to point out that the instant claims( drawn to a device- which is what a system or cartridge that are instantly claimed are) still claim very heavily methodical limitations, without appropriate structures. Method steps, are not limiting in device claims, though 
This would be a different conversation if the instant claims were drawn towards a method instead of a system which they are not, as the method claims(currently withdrawn) were not elected initially.
For instance, applicant claims many limitations about the magnetic field, gradients of the magnetic field, and components of the magnetic field.  These are not read as limiting in the instant device claim and the structures responsible for these fields are not claimed(please see above 112 rejections). Is there a structural component that is responsible for these magnetic fields?  For instance, in the instant specification, the examiner sees mention of “a magnetic field generating device,” and a “switch” which controls at least part of the claimed magnetic field specifications, and the examiner knows that electromagnets also allow for some functionality. These parts however, are not claimed.  In addition to this, is there a computer, processor, or controller involved that is programmed to control any of the claimed functions? If so, none of this is claimed. As instantly claimed, applicant claims the actual structure of the system/device claim very very broadly and the currently used prior art reads clearly on the instant claims as broadly claimed with respect to structural limitation. 
Please note- there are a few claims in the instant device claim that are not rejected under 112 that do seem to add structure, but also please note that these claims are not claimed in the independent claim and also due to all other clarity problems with the independent claims, adding the limitations of the claims not rejected up 112 would not 
Examples of methodical limitations that are currently claimed, but that are not read as limiting in the instant device claim include but are not limited to, “particles becoming bound,” “providing a magnetically controlled release agent,” and “inducing movement over the sensor surface”.
With respect to the prior art reference of LUXTON, applicant argues that magnets A & B do not teach of the magnets as instantly claimed, “configured to generate a magnetic field,” in the claimed directions.  With respect to this, the examiner would again like to point out that as instantly claimed, this “configuration” is not a structural component for the claimed device. It seems this is more of a methodical limitation which would occur from some programming or function of the device during a methodical process(for instance, the field being “switched on”). Is there a structural component that is programmed to control this function?  And is there disclosure in the instant specification for this? As instantly claimed, in the unclear way the device is instantly claimed, LUXTON teaches of the claimed structure of the claimed device and therefore would be capable of the instantly claimed functions such as the claimed magnetic field directions.
	With respect to the “configured to” language about the magnetic field, applicant further argues that the examiner still must consider it in determining patentability of the claims(See page 7 of applicants remarks date 08/31/2020). The examiner assures applicant that this language was considered, but that is not limiting as applicant has not claimed any structure responsible for this aside from a plurality of magnetics residing on 
Applicant also argues that LUXTON et al. does not teach of the particles “being able to reside outside the sensor surface”.  With respect to this, the examiner would like to point out that a 103 rejection was made and this is in fact why the secondary reference COEHORN was used. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).	
Applicant argues that, Coehoorn et al. teaches away from a first portion of the magnetic particles, to which analytes are attached and becoming bound to the sensor surface, and the magnetic particles leaving the first region outside the sensor surface. With respect to this, the examiner would like to point out that applicant does not claim that the particles actually reside outside the sensor surface, but that there is the capability of this, that the device is unclearly “configured to” do this, which COEHORN teaches.
Coehoorn et al. instead teaches that the target sample 11 “analyte” binds to the binding site 9 (“analyte-specific probe”) before the nanoparticles 15 even attach to the target sample 11.  With respect to this argument, the examiner would again like to point out that arguing about the methodical limitations of the claim, the “binding” and “magnetic particles leaving a first region,” is not commensurate in scope with the instant device claims. As instantly claimed, applicant does not even seem to be arguing how the instantly claimed structure is different from that of the instant claims. COEHOORN et al. do not teach away from the claim as, COEHORN et al. teach of a magnetoresistive sensor device(system) which comprises a substrate(3) having attached thereto binding sites(9) able to selectively bind target sample(11), and a magnetoresistive sensor for detecting the magnetic field of the nanoparticles(15) coupled to the target sample(abstract). Further, COEHORN et al. teach of the magnets(GMRs) being on opposite side of the sensor surface(See figure 1 & 5A, & paragraph 0066). COEHOORN et al. also teach of reversing the magnetic field at particular frequencies(so they teach that this is adjustable(paragraph 0057-0059) and in addition to that, of switching the field on and off when in different modes of operation(different periods of time)(paragraph 0115 -0116)(also of applying an magnetic field for a time period and then turning it off in successive measurement cycles(paragraph 0096-0097- so this is also adjustable). In addition COEHOORN et al. teach of multiple regions outside the sensor surface where particles reside(paragraph 0070), and also teach of a perpendicular magnetic field(paragraph 0006, 00606 & 0096). In addition, the claimed “a sensor surface” is taught by probe element 7, and “an analyte-specific probe”, is taught by binding site 9, that “a first region outside the sensor 
	Applicant further argues that the prior art, COEHOORN et al. do not teach of the claimed reaction chamber.  The examiner disagrees as COEHORN et al. teach of the whole device (seen in Figure 5A- 5B) being a reaction chamber including a well where the reaction takes place and of a buffer zone (reads on the instant reaction chamber paragraph 0068 and Figure 5B). As instantly claimed the instant reaction chamber includes the magnets and this figure shown in COEHOORN figure 5B reads on the instant device.
Applicant also argues that there is no reason one of ordinary skill in the art would want to combine the two references. The examiner disagrees.  As shown in the above rejection, the examiner is not suggesting combining every element, but really only the benefit of having particles reside at a space outside of a sensor surface, and even more specifically, the examiner was using the secondary reference to teach of a limitation that is not clear in the claim as to whether particles are there or not or if really there must only be a space outside the sensor that would be capable of holding particles(this is how the claim is instantly interpreted given the broadest reasonable interpretation). Therefore, there is absolutely enough reason for one to combine the references as instantly claimed.
All claims remain rejected at this time. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA FRITCHMAN whose telephone number is (571)270-5542. The examiner can normally be reached on Monday- Friday 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander, Lyle can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/REBECCA M FRITCHMAN/Primary Examiner, Art Unit 1797